Name: Commission Implementing Regulation (EU) NoÃ 465/2011 of 13Ã May 2011 amending Regulation (EU) NoÃ 882/2010 as regards the lodging of export-licence applications for out-of-quota sugar for marketing year 2010/2011
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  beverages and sugar;  international trade
 Date Published: nan

 14.5.2011 EN Official Journal of the European Union L 125/9 COMMISSION IMPLEMENTING REGULATION (EU) No 465/2011 of 13 May 2011 amending Regulation (EU) No 882/2010 as regards the lodging of export-licence applications for out-of-quota sugar for marketing year 2010/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), and in particular Article 7e in conjunction with Article 9(1) thereof, Whereas: (1) According to Article 61, first paragraph, point (d) of Regulation (EC) No 1234/2007, the sugar produced during a marketing year in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit to be fixed. (2) Commission Regulation (EU) No 397/2010 of 7 May 2010 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2010/2011 marketing year (3) has fixed the quantitative limit at 650 000 tonnes in the case of sugar. (3) The quantities of sugar covered by applications for export licences exceeded that quantitative limit. Therefore Commission Regulation (EU) No 882/2010 of 6 October 2010 fixing the acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar (4) suspended the lodging of applications for out-of-quota sugar export licences for the period 11 October 2010 to 30 September 2011. (4) Commission Implementing Regulation (EU) No 461/2011 of 12 May 2011 amending Regulation (EU) No 397/2010 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2010/2011 marketing year (5), the quantitative limit for the exports of out-of-quota sugar in respect of marketing year 2010/2011 was increased by 700 000 tonnes. (5) As the quantitative limit in respect of marketing year 2010/2011 is increased, the lodging of applications should once again be possible as of the first week of July. (6) Regulation (EU) No 882/2010 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EU) No 882/2010, paragraph 3 is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 4 July 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 115, 8.5.2010, p. 26. (4) OJ L 264, 7.10.2010, p. 13. (5) OJ L 124, 13.5.2011, p. 41.